Hallinan, J.
Plaintiff obtained a decree of divorce from defendant in New Hampshire, on November 19,1947. Said decree provided for the distribution of certain household property and an automobile, and, in addition, it ordered the defendant to pay to the plaintiff the sum of $25 per week. Plaintiff now brings this action to enter judgment in the courts of this State for arrearage of alimony and other relief. The action was not defended.
Unfortunately for the plaintiff, no action may be maintained in this State for such arrearage until it has been definitely fixed by the New Hampshire courts. This stems from the fact that New Hampshire law provides that orders in suits for divorce may be modified from time to time (II Revised Laws of New Hampshire, 1942, chap. 339, §§ 12 and 30). Under these circumstances, the complaint must be dismissed without prejudice. (Rossi v. Rossi, 187 Misc. 543, affd. 269 App. Div. 821; see cases collated in Phelps v. Phelps, 68 N. Y. S. 2d 650.)
Submit judgment accordingly.